Exhibit 10(xi)(c)
Terms and Conditions Applicable to
Long Term Performance Awards
issued pursuant to The Stanley Works 1997 and 2001 Long Term Incentive Plans
This document sets forth the Terms and Conditions applicable to long term
performance awards (“Performance Awards”) issued to eligible Employees pursuant
to either The Stanley Works 1997 Long-Term Incentive Plan or The Stanley Works
2001 Long-Term Incentive Plan (the “Plan”) as described in the Award Document.
Each Performance Award represents the right of the Participant to receive a
number of Shares to be issued if the Company achieves Performance Goals for the
Measurement Period as set forth in the Award Document.

  1.   Time and Manner of Settlement. As soon as practicable following
completion of the applicable Measurement Period, but in no event later than
March 15 of the year following the end of such period, and assuming that the
Threshold Performance Goals are achieved and employment requirements are
satisfied, the Company shall issue a number of Shares to the Participant, in
settlement of the Participant’s Performance Award, equal to (i) the number of
Shares specified in the Award Document to be issued based upon the Performance
Goals achieved plus (ii) in the event performance falls between the Threshold
and Target or Target and Maximum Goals as specified in the Award Document, a pro
rata number of Shares calculated as follows (rounded to the closest whole
number):

S = ((A-L)/(N-L))x(SN-SL)
where:

S = the additional number of Shares to be issued

A = the actual EPS or ROCE achieved

L = the EPS or ROCE Goal reached

N = the next highest EPS or ROCE Goal

SN = the number of Shares designated for issuance at the next highest EPS or
ROCE Goal; and

SL = the number of Shares designated for issuance at the EPS or ROCE Goal
reached.
If, at the time of settlement, the Participant meets or exceeds applicable
Minimum Ownership Guidelines set forth in the Award Document provided to that
Participant, Shares shall be issued in the form of Unrestricted Stock. If the
Participant does not meet the applicable Minimum Ownership Guidelines at the
time of settlement, the Shares shall be issued in the form of Restricted Stock
to the extent necessary for such Participant to meet such Minimum Ownership
Guidelines at the time of settlement. Any additional Shares shall be issued in
the form of Unrestricted Stock.

 



--------------------------------------------------------------------------------



 



  2.   Rights of a Shareholder. The Participant shall not have any rights of a
shareholder with respect to the Performance Awards or any Shares issued in
settlement thereof prior to the date of settlement.     3.   Transferability.
Transferability shall be as set forth in the Plan.     4.   Adjustments.
Notwithstanding any other provision hereof, the Committee shall have authority
to make adjustments in the terms and conditions of, and the criteria included
in, Performance Awards granted hereunder, as set forth in the Plan.     5.  
Miscellaneous. The Committee shall have full authority to administer the
Performance Awards and to interpret the terms of the Award Document and this
document, which authority includes the authority to waive certain conditions in
appropriate circumstances. All decisions or interpretations of the Committee
with respect to any question arising in respect of the Performance Awards shall
be binding, conclusive and final. The waiver by Stanley of any provision of this
document or an Award Document shall not operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision of
this document or any Award Document. The validity and construction of the terms
of this document and any Award Document shall be governed by the laws of the
State of Connecticut. The terms and conditions set forth in this document and
any Award Document are subject in all respects to the terms and conditions of
the Plan, which shall be controlling. The Participant agrees to execute such
other agreements, documents or assignments as may be necessary or desirable to
effect the purposes hereof.     6.   Unfunded Arrangement. The Performance
Awards represented in any Award Document constitute an unfunded unsecured
promise of Stanley and the rights of the Participant in respect of the
Performance Awards are no greater than the rights of an unsecured creditor of
Stanley.     7.   Change in Control. Notwithstanding any provision in the Award
documents to the contrary, upon a Change in Control, unless otherwise determined
by the Committee with respect to a Performance Award at the time of its grant,
each outstanding Performance Award shall be cancelled and in respect of his or
her cancelled Performance Award a Participant shall receive a pro rata portion
of the Performance Award, calculated by assuming the achievement of the
applicable Performance Goal or Performance Goals at target levels and then
multiplying this amount by a fraction, the numerator of which is the number of
days completed in the Performance Period prior to the Change in Control and the
denominator of which is the total number of days in the Performance Period. The
pro rata portion of the Performance Award shall be issued in accordance with the
terms of the Plan not later than 15 days following such Change in Control. In
addition, if any Performance Award which a Participant earned under

 



--------------------------------------------------------------------------------



 



      the Plan during any Performance Period which ended prior to the Change in
Control has neither been issued to the Participant nor credited to such
Participant under a deferred compensation plan maintained or sponsored by the
Company or an Affiliate prior to the Change in Control, such Performance Award
shall be settled in accordance with the Plan as soon as practicable and in no
event later than the later of (i) March 1st following the year in respect of
which the Performance Award was earned or (ii) the fifteenth day following the
Change in Control, provided, however, that in no event shall such settlement
occur later than March 15 of the year following the year in respect of which the
Performance Award was earned. After a Change in Control, the Committee may not
exercise its discretion pursuant to Section 5 hereof to decrease the amount of
stock issuable in respect of any Performance Award which is outstanding
immediately prior to the occurrence of the Change in Control.     8.  
Capitalized Terms. The following capitalized terms shall have the meaning set
forth below for purposes of any Award Document. All other capitalized terms used
in this document shall have the meanings set forth in the Plan.         Award
Document. A letter or combination of letters to a Participant that advises the
Participant that he or she has been selected to Participate in the program and
sets forth the EPS Performance Goals, ROCE Performance Goals and Shares at the
Threshold, Target and Maximum Levels, signed by the Chairman of the Committee,
in the case of an Award Document to the Chief Executive Officer, and by the
Chief Executive Officer, in the case of an Award Document to any other
Participant.         EPS Performance Goals. Threshold, Target and Maximum
earnings per share (“EPS”) performance to be achieved over the Measurement
Period as set forth in the Award Document.         Measurement Period. The
period during which financial performance is measured against the applicable
Performance Goals as set forth in the Award Document.         Minimum Ownership
Guidelines. Minimum levels of stock ownership Participants are expected to reach
over time, as set forth in the Award Document.         Performance Goals. EPS
Performance Goals and ROCE Performance Goals as defined herein.        
Restricted Stock. Common Stock of the Company that confers on holders the right
to vote and receive dividends, but that is subject to certain restrictions on
sale and transfer. All restrictions on sale and transfer of such stock shall
lapse on the date the Participant’s employment

 



--------------------------------------------------------------------------------



 



      with the Company or any Affiliate terminates, regardless of the reason for
termination, provided, however, that a transfer of employment from the Company
to any Affiliate or from any Affiliate to another Affiliate or to the Company
shall not be deemed a termination of employment hereunder. In addition, if
through the acquisition of additional Shares or otherwise, the total market
value of shares owned by a Participant (restricted and unrestricted) exceeds any
applicable Minimum Ownership Guidelines, the restrictions on the sale and
transfer of that number of Shares of Restricted Stock in excess of the number
required to meet the applicable Minimum Ownership Guidelines shall lapse.      
  ROCE Performance Goals. Threshold, Target and Maximum return on capital
employed (“ROCE”) performance to be achieved over the Measurement Period as set
forth in the Award Document.         Shares. Shares of Restricted Stock or
Unrestricted Stock to be issued if Performance Goals are achieved, as specified
in an Award Document, with 50% of Shares allocated to EPS Performance Goals and
50% of Shares allocated to ROCE Performance Goals.         Unrestricted Stock.
Common Stock of the Company that may be sold at any time.

 